Case 3:19-cv-02074-G-BK Document 169 Filed 09/23/20                  Page 1 of 2 PageID 9375



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF                  §
AMERICA,                                       §
     PLAINTIFF AND                             §
     COUNTER-DEFENDANT,                        §
AND                                            §
WAYNE LAPIERRE,                                §
    THIRD-PARTY DEFENDANT,                     §
V.                                             § CASE NO. 3:19-CV-2074-G-BK
ACKERMAN MCQUEEN, INC.,                        §
    DEFENDANT AND                              §
    COUNTER-PLAINTIFF,                         §
AND                                            §
MERCURY GROUP, INC. ET AL.,                    §
    DEFENDANTS.                                §

                                            ORDER

       Pursuant to the District Judge’s Standing Order of Reference, Doc. 60, Plaintiff’s Motion

to Compel and for Sanctions, Doc. 47, and Defendants’ Motion to Compel Plaintiff’s Document

Production and Motion for Sanctions, Doc. 54, are before the Court. For the reasons that follow,

the motions are DENIED WITHOUT PREJUDICE.

       Plaintiff, the National Rifle Association of America (“NRA”) and its chief executive

officer, Wayne LaPierre, brought this civil action asserting claims based on the termination of a

long-time business relationship between the NRA and its former public relations agency,

Ackerman McQueen, Inc. (“Ackerman”), as well as Mercury Group, Inc. (“Mercury”), a wholly-

owned subsidiary of Ackerman. Doc. 18 at 1, 6. The NRA also sued four Ackerman executives,

Henry Martin, William Winkler, Melanie Montgomery, and Jesse Greenberg (collectively,

“Defendants”). Doc. 18 at 7. On September 14, 2020, the Honorable A. Joe Fish partially
Case 3:19-cv-02074-G-BK Document 169 Filed 09/23/20                   Page 2 of 2 PageID 9376



granted Defendants’ motion to dismiss a number of the NRA’s claims. Doc. 165. In particular,

Judge Fish dismissed (1) the NRA’s Copyright Act and conversion claims in their entirety; (2)

all of the NRA’s fraud and conspiracy claims against Mercury; and (3) the NRA’s breach of

fiduciary duty claims against all four Ackerman executives. Doc. 165 at 28.

       A review of the parties’ pending discovery motions reveals that many of the document

requests at issue relate to now-dismissed claims and are likely no longer relevant to the litigation

as it currently stands. Additionally, with the passage of time and considering the representations

the parties made in their motions and exhibits, it appears that discovery efforts have been well

underway for some time, with production taking place on a rolling basis, as need be, and the

parties collaborating during the discovery process to navigate any disputes that may arise.

       In the interest of judicial economy, the Court therefore DIRECTS the parties to file a

Joint Status Report by October 9, 2020, to advise the Court what, if any, discovery disputes

remain. The Report must be in full compliance with the Court’s Standing Order on All

Discovery Matters. See Doc. 62. This includes all of the directives set forth in paragraph 2,

such as the conference requirement, the prohibition against the use of boilerplate objections, and

the necessity of the party claiming privilege to simultaneously provide a privilege log if any

documents are being withheld on the basis of attorney-client, work-product, or other privilege.

       SO ORDERED on September 23, 2020.




                                                       2
